Citation Nr: 0328187	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  00-08 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable disability rating for 
gunshot wound of the mouth.

2.  Entitlement to a compensable disability rating for loss 
of teeth, # 3 - 10.

3.  Entitlement to an effective date earlier than August 24, 
1999 for the award of service connection for complete loss of 
sense of smell.    


REPRESENTATION

Appellant represented by:	James C. McKay, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1940 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1999 and April 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.

The Board previously issued a February 2002 decision that 
denied each issue on appeal.  The veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a joint motion, in a December 2002 
Order, the Court vacated the decision and remanded the matter 
to the Board for readjudication.  By letter dated in June 
2003, the Board advised the veteran that he had additional 
time in which to supplement the evidence and argument before 
the Board.  The August 2003 response from the veteran's 
representative has been associated with the claims folder.   


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  VA promulgated regulations that 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  Among other things, the 
VCAA expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information should be 
provided by the claimant and what information VA will attempt 
to obtain on the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (invalidating the regulatory 
provision that permitted the Board to provide such notice).  

Finally, the Board notes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), Court of 
Appeals invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Court of Appeals made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, supra (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court of 
Appeals found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  When providing VCAA notice to the veteran, the RO 
must take care to explain that a full year is allowed to 
respond to a VCAA notice.  

Finally, the Board observes that the August 2003 argument 
from the veteran's representative appears to allege clear and 
unmistakable error in prior rating actions.  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  
Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In order to find clear and unmistakable error 
in a prior adjudication, it must be determined (1) that 
either the correct facts known at the time were not before 
the adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  In order to reasonably raise a claim of 
clear and unmistakable error, the claimant must provide some 
degree of specificity as to what the alleged error is.  In 
addition, the claimant must offer some persuasive reasons as 
to why the result would have been manifestly different but 
for the alleged error, unless it is the kind of error that, 
if true, would be clear and unmistakable on its face.  
Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. 
at 44.  

A liberal reading of the August 2003 representative's 
argument suggests possible claims of clear and unmistakable 
error in any prior rating decision that evaluated the 
service-connected loss of teeth as noncompensable, as well as 
any prior rating decision that denied service connection for 
certain teeth, and any prior rating decision that failed to 
adjudicate a claim for service connection for loss of sense 
of smell.  To the extent these claims may have a significant 
impact the determination as to the appropriate evaluation for 
the service-connected loss of teeth and the effective date 
for service connection for loss of sense of smell, the Board 
finds that the issues are inextricably intertwined.  Such 
claims should not be subject to piecemeal decision-making or 
appellate litigation.  See Smith v. Gober, 236 F.3d 1370 
(Fed. Cir. 2001); Parker v. Brown , 7 Vet. App. 116 (1994).  
However, the representative's claims are not made with any 
specificity, either as to the actual rating decision at issue 
or as to the alleged error.  Therefore, the RO must initially 
clarify what, if any, actual claims of clear and unmistakable 
error the representative is asserting and adjudicate those 
claims before further processing of the issues already on 
appeal.  The Board notes that the RO addressed the veteran's 
allegation of clear and unmistakable error with respect to 
the earlier effective date claim in its September 2001 
statement of the case, but emphasizes that there is no formal 
adjudication of the matter with notice of appellate rights.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate each of the three claims 
currently on appeal and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  

In addition, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should contact the veteran's 
representative and ask him to clarify 
whether he is in fact alleging clear and 
unmistakable error in prior rating 
actions and, if so, to specifically 
identify the rating decision at issue and 
the alleged error.  The RO should 
adjudicate any claim of clear and 
unmistakable error properly raised and 
provide the veteran and his 
representative of notice of that 
determination.  

3.  If any additional information or 
evidence is secured or received in 
response to VCAA notice, or if otherwise 
deemed necessary, the RO should 
readjudicate each issue on appeal.  If 
the disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


